FILED
                              NOT FOR PUBLICATION                           FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE ABRAHAM RODRIGUEZ                            No. 07-74317
 VILLALVAZO; VERONICA LIZBETH
 RODRIGUEZ VILLALVAZO; LAURA                       Agency Nos. A075-503-575
 ESTELA RODRIGUEZ VILLALVAZO,                                  A075-503-574
                                                               A075-503-573
               Petitioners,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Abraham Rodriguez Villalvazo, Veronica Lizbeth Rodriguez

Villalvazo, and Laura Estela Rodriguez Villalvazo, natives and citizens of Mexico,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo claims of constitutional violations in immigration

proceedings, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review petitioners’ contention that their mother’s

satisfaction of the continuous physical presence requirement should have been

imputed to them, because they failed to raise that issue before the BIA and thereby

failed to exhaust their administrative remedies. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004) (explaining that this court lacks jurisdiction to review

contentions not raised before the agency).

       Petitioners’ contention that the agency’s application of the ten-year

continuous physical presence requirement violated their due process rights is

unavailing. See Padilla-Padilla v. Gonzales, 463 F.3d 972, 978-79 (9th Cir. 2006).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




LR/Research                                2                                    07-74317